***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                    DAVID S. BORNSTEIN
                        (AC 40991)
                        Alvord, Moll and Beach, Js.

                                  Syllabus

The defendant, who had been charged with the crimes of violation of a civil
   protection order and harassment in the second degree, appealed to this
   court from the trial court’s denial of his motion to dismiss the charges.
   The charges stemmed from interactions the defendant had with a juve-
   nile member of the softball team for which the defendant served as a
   volunteer coach. The juvenile and her mother had obtained an ex parte
   civil protection order against the defendant. At the hearing on the order,
   however, the court denied the request for a civil protection order. On
   the basis of the civil protection order hearing, the defendant moved to
   dismiss the criminal charges on the ground of collateral estoppel. The
   trial court denied the defendant’s motion and the defendant appealed
   to this court. On appeal, the defendant claimed that the facts had been
   fully and fairly litigated in the civil protection order hearing and that
   allowing the state to pursue criminal charges based on those same facts
   implicated the right against double jeopardy. Held that this court lacked
   jurisdiction over the defendant’s interlocutory appeal from the denial
   of a motion to dismiss; the defendant failed to put forth a colorable
   claim of double jeopardy because the civil protection order hearing was
   not a prosecution, which is brought only by only by public officials
   representing the state, whereas a civil protection order pursuant to
   statute (§ 46b-16a) may be sought by any person who has been the
   victim of certain conduct and the language of § 46b-16a (e) provides
   that a civil protection order proceeding does not preclude a criminal
   prosecution based on the same facts.
       Argued October 8, 2019—officially released March 10, 2020

                            Procedural History

   Substitute information, in the first case, charging the
defendant with the crime of violation of a civil protec-
tion order, and substitute information, in the second
case, charging the defendant with the crimes of harass-
ment in the second degree and risk of injury to a child,
brought to the Superior Court in the judicial district of
New Britain, where the defendant moved to dismiss
the charges in both cases; thereafter, the court, D’Ad-
dabbo, J., dismissed the charge of risk of injury to a
child but denied the defendant’s motion to dismiss the
charges of harassment in the second degree and viola-
tion of a civil protection order, and the defendant
appealed to this court. Appeal dismissed.
   Matthew D. Dyer, for the appellant (defendant).
   Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Brian Preleski, state’s
attorney, and Louis J. Luba, Jr., senior assistant state’s
attorney, for the appellee (state).
                           Opinion

  BEACH, J. The defendant, David S. Bornstein,
appeals from the denial of his motion to dismiss charges
of harassment and violation of a civil protection order.
The motion asserted that the state was collaterally
estopped from pursuing the charges against him. The
state argues that the defendant’s appeal should be dis-
missed for lack of a final judgment or, in the alternative,
denied on its merits. We agree with the state and dismiss
the appeal.
   The following background is relevant to this appeal.
‘‘The defendant was assisting the Newington High
School girls softball team in the capacity of a volunteer
coach. The juvenile complainant (juvenile) was a mem-
ber of that team. In an effort to improve her softball
playing skills and abilities, the defendant agreed to pro-
vide the juvenile with private coaching during August
and September, 2015. In October, 2015, the juvenile’s
mother learned that the defendant had been personally
e-mailing and texting the juvenile on a regular basis
concerning issues that were about the juvenile’s per-
sonal life. The mother of the juvenile believed that these
text messages were inappropriate, coming from a man
in his late sixties to a fifteen year old girl.
   ‘‘The juvenile’s mother brought these messages to
the Newington High School girls softball team head
coach, as well as the Newington High School athletic
director. As a result of the messages, the defendant was
relieved from his position with the Newington High
School softball team and advised to stop all communica-
tion with the juvenile. The defendant was not arrested
for this conduct, but was warned by the Newington
police of possible arrest if the defendant initiated con-
tact with the juvenile.
  ‘‘The defendant had no contact with the juvenile from
October, 2015 to sometime in March, 2016, when at a
nonschool softball event, the defendant was seen near
the juvenile’s team dugout. Shortly after this contact,
the defendant sent a text message to the juvenile.
   ‘‘After this activity, the juvenile and her mother
obtained an ex parte civil protection order on April 7,
2016. A hearing on the order was conducted on April
25 and May 3, 2016. The bas[es] of the request for the
civil [protection] order [were] messages that occurred
in October of 2015, the defendant’s attendance at the
site of the juvenile’s softball game in March of 2016,
and a cell phone call to the juvenile on April 22, 2016.
At the conclusion of this hearing, the court . . . denied
the request for a civil [protection] order. It is this hearing
which serves as the basis of the defendant’s claim of
collateral estoppel.’’1
  ‘‘On October 20, 2016, the defendant was arrested for
harassment in the second degree for his conduct with
the juvenile in October, 2015 [in violation of General
Statutes § 53a-183].’’2 In Docket No. H15N-CR16-
0285241-S, he was charged with harassment in the sec-
ond degree in violation of General Statutes § 53a-183
(a) (2) and risk of injury to a child in violation of General
Statutes § 53-21 (a) (1).
  The defendant moved to dismiss the charges in both
dockets, on the ground that the state was collaterally
estopped from pursuing them.3 He contended that the
relevant factual allegations previously had been the sub-
ject of a full evidentiary hearing regarding the civil
protection order in April and May, 2016; therefore,
according to the defendant, the state was precluded
from pursuing those allegations a second time because
the facts already had been fully and fairly litigated and
the parties were in privity with each other.
   The court, D’Addabbo, J., denied the motion, holding
that, although ‘‘the facts presented at the civil [protec-
tion] order hearing and at a criminal trial may be similar
. . . the issues presented are quite different.’’ The court
noted that the standards of proof are different in each
proceeding, and the issue of ‘‘whether the elements of
the crimes of harassment in the second degree and
violation of a [protection] order have been . . .
proven’’ was not determined in the civil proceeding.
The court concluded that the state’s interest was differ-
ent from that of the proponents of the protection order;
therefore, ‘‘the [defendant] cannot establish the privity
of the parties, which is essential to the application of
collateral estoppel.’’ Accordingly, the court declined to
dismiss the charges against the defendant on the basis
of collateral estoppel. This appeal followed.
   The threshold issue is whether we have jurisdiction
over this interlocutory appeal from the denial of a
motion to dismiss. ‘‘The lack of a final judgment impli-
cates the subject matter jurisdiction of an appellate
court to hear an appeal. A determination regarding . . .
subject matter jurisdiction is a question of law. . . .
The jurisdiction of the appellate courts is restricted to
appeals from judgments that are final. General Statutes
§§ 51-197a and 52-263; Practice Book § [61-1] . . . .
The policy concerns underlying the final judgment rule
are to discourage piecemeal appeals and to facilitate
the speedy and orderly disposition of cases at the trial
court level. . . . The appellate courts have a duty to
dismiss, even on [their] own initiative, any appeal that
[they lack] jurisdiction to hear.’’ (Internal quotation
marks omitted.) State v. Thomas, 106 Conn. App. 160,
165–66, 941 A.2d 394, cert. denied, 287 Conn. 910, 950
A.2d 1286 (2008).
  ‘‘[W]e have stated, however, [that] [t]here is a small
class of cases that meets the test of being effectively
unreviewable on appeal from a final judgment and,
therefore, is subject to interlocutory review. The para-
digmatic case in this group involves the right against
double jeopardy.’’ (Internal quotation marks omitted.)
State v. Crawford, 257 Conn. 769, 775, 778 A.2d 947
(2001), cert. denied, 534 U.S. 1138, 122 S. Ct. 1086, 151
L. Ed. 2d 985 (2002).
   ‘‘The double jeopardy clause of the fifth amendment
to the United States constitution provides: [N]or shall
any person be subject for the same offense to be twice
put in jeopardy of life or limb . . . . The double jeop-
ardy clause is applicable to the states through the due
process clause of the fourteenth amendment. . . .
Although the Connecticut constitution has no specific
double jeopardy provision, we have held that the due
process guarantees of article first, § 9, include protec-
tion against double jeopardy.’’ (Citations omitted; inter-
nal quotation marks omitted.) Id., 774. ‘‘[The] guarantee
has been said to consist of three separate constitutional
protections. It protects against a second prosecution
for the same offense after acquittal. It protects against
a second prosecution for the same offense after convic-
tion. And it protects against multiple punishments for
the same offense [in a single trial].’’ (Footnotes omit-
ted.) North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.
Ct. 2072, 23 L. Ed. 2d 656 (1969), overruled on other
grounds by Alabama v. Smith, 490 U.S. 794, 109 S. Ct.
2201, 104 L. Ed. 2d 865 (1989); see also State v. Craw-
ford, supra, 257 Conn. 776.
   Our Supreme Court in State v. Curcio, 191 Conn.
27, 463 A.2d 566 (1983), stated: ‘‘The appealable final
judgment in a criminal case is ordinarily the imposition
of a sentence. . . . In both criminal and civil cases,
however, we have determined certain interlocutory
orders and rulings of the Superior Court to be final
judgments for the purposes of appeal. An . . . interloc-
utory order is appealable in two circumstances: (1)
where the order or action terminates a separate and
distinct proceeding, or (2) where the order or action
so concludes the rights of the parties that further pro-
ceedings cannot affect them.’’ (Citation omitted; inter-
nal quotation marks omitted.) Id., 31.
  ‘‘Curcio attempted to clarify the murky, amorphous
area that lies between those appeals that are final judg-
ments for purposes of interlocutory appellate review
and those that are not by providing a rule to test the
difference. Since Curcio, a number of cases have tested
which side of the gray area the claimed right to interloc-
utory appellate review falls.’’ (Internal quotation marks
omitted.) State v. Thomas, supra, 106 Conn. App. 167.
  One such class of cases that is effectively unreview-
able on appeal from a final judgment and, therefore, is
amenable to interlocutory review, involves the right
against double jeopardy. Id. ‘‘Because jeopardy attaches
at the commencement of trial, to be vindicated at all,
a colorable double jeopardy claim must be addressed
by way of interlocutory review. The right not to be tried
necessarily falls into the category of rights that can be
enjoyed only if vindicated prior to trial, and, conse-
quently, falls within the second prong of [Curcio].’’
(Internal quotation marks omitted.) Id. ‘‘Thus . . . an
interlocutory appeal is permitted [on the basis of double
jeopardy] only when the defendant asserts a colorable
double jeopardy claim and has raised that claim by a
motion to dismiss.’’ Id., 168. ‘‘For a claim to be colorable,
the defendant need not convince the trial court that he
necessarily will prevail; he must demonstrate simply
that he might prevail.’’ (Emphasis omitted; internal quo-
tation marks omitted.) State v. Crawford, supra, 257
Conn. 776.
  In the present case, the defendant contends that the
facts found in the civil protection order proceeding
were identical to those necessary to determine whether
the defendant is guilty of harassment; therefore, the
state is collaterally estopped from pursuing the criminal
charges. The defendant further argues that the civil
protection order was punitive in nature and the right
against double jeopardy is implicated, such that the
second factor of Curcio is satisfied and this court has
jurisdiction to decide the interlocutory appeal. We are
not persuaded and hold that the defendant’s double
jeopardy claim is not colorable because the first action
was not a prosecution.
   In State v. Crawford, supra, 257 Conn. 776, our
Supreme Court stated that the first two variations of
the right against double jeopardy, protecting against
prosecution for the same offense after acquittal and
after conviction, ‘‘may be regarded as constituting . . .
[protection against] ‘successive prosecution[s].’ ’’ ‘‘The
third prong, which is analytically different from the
first two, involves multiple punishments for the same
offense in a single prosecution.’’ Id., 777. The court
explained: ‘‘The rationale for the rule permitting a crimi-
nal defendant to file an interlocutory appeal from the
denial of a motion to dismiss on double jeopardy
grounds is based on the first two prongs of the double
jeopardy protection—protections against successive
prosecutions for the same offense, namely, (1) a subse-
quent prosecution after a prior acquittal, and (2) a sub-
sequent prosecution after a prior conviction.’’ Id. The
court concluded that an interlocutory appeal is allowed
from the denial of a motion to dismiss ‘‘to give meaning
to the successive prosecution part of the protection
against double jeopardy . . . so long as that motion
presents a colorable double jeopardy claim.’’ Id. Accord-
ingly, for this court to have jurisdiction on this basis,
the defendant must present a colorable successive pros-
ecution claim.
  The defendant claims that, because the court in the
civil proceeding was not persuaded that the defendant
had the requisite intent for the purpose of that proceed-
ing, and found that he was not likely to offend again,
a subsequent criminal proceeding based on the same
underlying conduct was barred as a successive prose-
cution.
   We are not persuaded by the defendant’s argument.
The prior civil proceeding was not a prosecution. Our
Supreme Court has defined prosecution as ‘‘[a] criminal
proceeding in which an accused person is tried . . . .’’
McCoy v. Commissioner of Public Safety, 300 Conn.
144, 153, 12 A.3d 948 (2011) (citing Black’s Law Diction-
ary (9th Ed. 2009) p. 1341); see also State v. Kluttz, 9
Conn. App. 686, 718, 521 A.2d 178 (1987) (‘‘in the context
of a criminal prosecution, by definition, the accused is
always charged with the ‘violation of a law’ ’’). Criminal
prosecutions are brought by district attorneys, ‘‘public
official[s] appointed or elected to represent the state
in criminal cases in a particular judicial district; prose-
cutor[s].’’ Black’s Law Dictionary (11th Ed. 2019) p. 598.
Conversely, a civil protection order pursuant to General
Statutes § 46b-16a (a)4 may be sought by any person
‘‘who has been the victim of sexual abuse, sexual assault
or stalking.’’5 The state is simply not involved in the
application for a civil protection order.
   Finally, § 46b-16a (e) provides that ‘‘[a]n action under
this section shall not preclude the applicant from subse-
quently seeking any other civil or criminal relief based
on the same facts and circumstances.’’ It is clear from
the language of this subsection that the legislature
intended a civil protection order proceeding not to pre-
clude a criminal prosecution based on the same facts,
and, as noted previously, Judge Shortall expressly and
appropriately observed that his ruling would have no
effect on potential future proceedings.6 See footnote 1
of this opinion.
  We conclude that the defendant has not asserted a
colorable claim of double jeopardy and, therefore, we
lack jurisdiction over the appeal.
   The appeal is dismissed.
   In this opinion the other judges concurred.



  1
    In denying the application for the civil protection order, Judge Shortall
concluded that the defendant had not ‘‘knowingly violated the stalking stat-
ute [General Statutes § 53a-181d],’’ and that the evidence did not support
the need for an order to prevent him from committing acts that might violate
the stalking statute in the future. The court expressly cautioned that its
decision was ‘‘not meant to express the [c]ourt’s opinion on any other
proceedings or official actions that may arise or may have arisen out of
these events.’’
  2
    On April 29, 2016, the defendant was charged in Docket No. H15N-CR16-
0283065-S with violation of a civil protection order in violation of General
Statutes § 53a-223c. This charge arose from the April 22, 2016 cell phone
call, which occurred while the ex parte civil protection order was in effect.
  3
    The defendant also sought to dismiss the charges in Docket No. H15N-
CR16-0285241-S on different grounds. The trial court granted that motion
to dismiss as to the risk of injury count. No issue regarding the dismissal
of that count is before us. The counts before us are harassment in the
second degree in Docket No. H15N-CR16-0285241-S and the violation of a
civil protection order in Docket No. H15N-CR16-0283065-S.
  4
    General Statutes § 46b-16a (a) provides: ‘‘Any person who has been the
victim of sexual abuse, sexual assault or stalking may make an application
to the Superior Court for relief under this section, provided such person
has not obtained any other court order of protection arising out of such
abuse, assault or stalking and does not qualify to seek relief under section
46b-15. As used in this section, ‘stalking’ means two or more wilful acts,
performed in a threatening, predatory or disturbing manner of: Harassing,
following, lying in wait for, surveilling, monitoring or sending unwanted
gifts or messages to another person directly, indirectly or through a third
person, by any method, device or other means, that causes such person to
reasonably fear for his or her physical safety.’’
   5
     No court, to our knowledge, has considered a prior civil hearing on a
protection order to be a prosecution for double jeopardy purposes. Rather,
the consensus of authority supports the proposition that the purpose of a
civil protection order is remedial. See State v. Manista, 651 A.2d 781, 784
(Del. Fam. 1994) (protection order act ‘‘is not targeted at punishing the
wrongdoer; rather, its purpose is to help protect the victim against further
acts of violence or abuse’’); People v. Wouk, 317 Il. App. 3d 33, 40–41,
739 N.E.2d 64 (2000) (‘‘focus of an order-of-protection proceeding is the
immediate protection of abused family or household members, not the guilt
of the accused and the more general protection of society’’); State v. Brown,
394 N.J. Super. 492, 504, 927 A.2d 569 (App. Div. 2007) (protection order
act ‘‘designed to protect an individual victim, [which] is quite different than
a criminal case in which the [s]tate prosecutes a defendant on behalf of the
public interest’’); see also State v. Alexander, 269 Conn. 107, 120, 847 A.2d
970 (2004) (restraining order not punitive for purposes of double jeopardy).
   6
     We also note that a prior administrative order ordinarily does not bar
a subsequent criminal proceeding on the same facts. See, e.g., State v.
Tuchman, 242 Conn. 345, 362, 699 A.2d 952 (1997) (prosecution on larceny
charge not barred after sanctions had been imposed in administrative pro-
ceeding before administrative agency), cert. dismissed, 522 U.S. 1101, 118
S. Ct. 907, 139 L. Ed. 2d 922 (1998); State v. Santiago, 240 Conn. 97, 101,
689 A.2d 1108 (1997) (prosecution on weapons charge does not give rise to
double jeopardy clause violation after administrative discipline by prison
officials); State v. Hickam, 235 Conn. 614, 628, 668 A.2d 1321 (1995) (prosecu-
tion for driving while under influence was not barred after suspension of
driver’s license in administrative proceeding), cert. denied, 517 U.S. 1221,
116 S. Ct. 1851, 134 L. Ed. 2d 951 (1996); State v. Fritz, 204 Conn. 156,
171-77, 527 A.2d 1157 (1987) (prosecution for illegally prescribing narcotic
substance was not barred after administrative proceeding before consumer
protection department).